Citation Nr: 1207187	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for bronchiectasis and bronchitis.

2.   Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a bilateral eye disability, to include as secondary to hypertension.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected laryngitis with rhinitis and a history of an enlarged tonsil.

6.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected degenerative disc disease of the lumbar spine.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disability, to include arthritis of the feet and plantar fasciitis.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1972 and October 1990 to June 1991.  The Veteran had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2009, the Board remanded this matter for additional evidentiary development.

During the course of this appeal, the Veteran filed additional claims seeking entitlement to service connection for erectile dysfunction and radiculopathy of the right lower extremity.  The RO denied these claims in a November 2009 rating decision, and the Veteran subsequently perfected an appeal as to these issues.  In the interest of judicial economy, the Board will consider these issues as part of the instant appeal.

In August 2011, the RO issued a rating decision granted service connection for asthma.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2009, the Veteran testified at a video-conference hearing at the RO before the Board.  In January 2012, the Board sent correspondence to the Veteran informing him that the Veterans Law Judge who conducted his video-conference hearing was no longer employed by the Board.  The letter notified the Veteran that he could request a new hearing before the Board if he so desired.  In January 2012, the Veteran returned the Board's letter, requesting that a new video-conference hearing before the Board be scheduled.

Under these circumstances, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a video-conference hearing before the Board at the RO, according to the date of his initial request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


